EXHIBIT A AGREEMENT JOINT FILING OF SCHEDULE 13G The undersigned hereby agree to jointly prepare and file with regulatory authorities this Schedule 13G and any future amendments thereto (including amendments on Schedule 13D or Schedule 13G, as applicable) reporting each of the undersigned’s ownership of securities of Ocwen Financial Corporation, and hereby affirm that such Schedule 13G is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date: February 16, 2016 William C. Erbey By: /s/ William C. Erbey Date: February 16, 2016 E. Elaine Erbey By: /s/ E. Elaine Erbey Date: February 16, 2016 Caritas Partners, LLC By: /s/ William C. Erbey William C. Erbey Manager Date: February 16, 2016 Caritas Charitable Remainder Trust By: /s/ William C. Erbey William C. Erbey Co-Trustee By: /s/ E. Elaine Erbey E. Elaine Erbey Co-Trustee Date: February 16, 2016 Salt Pond Holdings, LLC By: /s/ William C. Erbey William C. Erbey President Date: February 16, 2016 Tribue Limited Partnership By: /s/ William C. Erbey William C. Erbey General Partner Date: February 16, 2016 Munus, L.P. By: /s/ William C. Erbey William C. Erbey General Partner Date: February 16, 2016 Erbey Holding Corporation By: /s/ William C. Erbey William C. Erbey President
